IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE             FILED
                          MAY SESSION, 1999             June 17, 1999

                                                  Cecil W. Crowson
STATE OF TENNESSEE,     )                       Appellate Court Clerk
                                 C.C.A. NO. 01C01-9812-CC-00504
                        )
    Appellee,           )
                        )
                        )        RUTHERFORD COU NTY
VS.                     )
                        )        HON. JAMES K. CLAYTON
ROBERT DOUGLAS TARNOSKY,)        JUDGE
                        )
    Appe llant.         )        (Direct Ap peal - D .U.I.)




FOR THE APPELLANT:               FOR THE APPELLEE:

GERALD L. MELTON                 PAUL G. SUMMERS
Public Defender                  Attorney General & Reporter

RUSSELL N. PERKINS               CLINTON J. MORGAN
Assistant Public Defender        Coun sel for the S tate
201 West Main Street, Ste. 101   425 Fifth Avenu e North
Murfreesboro, TN 37130           Nashville, TN 37243

                                 WILLIAM WHITESELL, JR.
                                 District Attorney General
                                 3rd Floor Judicial Building
                                 Murfreesboro, TN 37130



ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                               ORDER


        The appellant, Robert Douglas Tarnosky, was convicted after a bench trial

in the Rutherford Co unty Circuit Court of one (1) count of driving under the

influence of an intoxic ant. See Tenn. Code Ann. § 55-10-401(a)(1). He also pled

guilty to one (1) count of driving on a su spen ded lic ense . On ap peal, he claims

that the evidence was insufficient to sustain the trial cou rt’s findin g of gu ilt beyond

a reasonable doubt. After a thorough review of the record before this Court, we

affirm the trial court’s judgment pursuant to Rule 20 of the Tennessee Court of

Criminal Appeals.

        When an accused challeng es the sufficiency of the evidence, this Co urt

must review the record to determine if the evidence adduced during the trial was

sufficient “to support the findings by the trier of fact of guilt beyond a reaso nable

doubt.” Tenn. R. App. P. 13(e). This Court is required to afford the state the

strongest legitimate view of the evidenc e con tained in the re cord a s well a s all

reaso nable and legitimate inferences which may be drawn from the evidence.

State v. Tuttle, 914 S.W .2d 926, 932 (Tenn. Crim . App. 1995 ).

        In an agreed Statement of Facts,1 the parties stipulated that a

Murfreesbo ro police officer observed the appellant driving e rratically for a period

of time before stopping the appellant’s vehicle. When the officer asked the

appellant to step out of his vehicle, the appellant was unsteady on his feet and

smelled of alcohol. The appellant unsuccessfully performed several field sobriety

tests and admitted that he had been drinking. Furthermore, a videotape which

depicted the traffic stop and the sobriety tes ts was pla yed for the trial court.




        1
           Pursuant to Tenn. R. App. P. 24(c), the appellant submitted a “Statement of Facts” in lieu of the
trial transcript.

                                                   -2-
       Testifying on his own b ehalf, th e app ellant claimed that he had ingested

medications which affected his equilibrium.

       In a bench trial, the verdict o f the trial judge is entitled to the same weight

on appeal as that of a jury ve rdict. State v. H atchett, 560 S.W.2d 627, 630 (Tenn.

1978); State v. Frahm, 737 S.W .2d 799 , 800 (T enn. C rim. App . 1987). W e

conclude that the evidence is sufficient to sustain the trial court’s finding of guilt

for driving under the influence of an intoxicant. Accordingly, we affirm the trial

court’s judgment pursuant to Rule 20, Tennessee Court of Criminal Appeals.

Appellant may remain on bond pending appeal with a twenty-five percent

increase. Costs of this appe al will be paid by the S tate of T enne ssee as it

appea rs that the a ppellant is in digent.


                                   ____________________________________
                                   JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
DAVID G. HAYES, JUDGE


___________________________________
NORMA MCGEE OGLE, JUDGE




                                             -3-